It is ordered and adjudged by the Court that the orders appealed from in this case be *Page 954 
and they are hereby affirmed on the authority of the decision this day rendered in the case of Mirror Lake Company v. Kirk Securities Company (No. 8774), and with like instructions as in said Mirror Lake Company v. Kirk Securities Company as to taxing of costs accumulated by reason of appointment of receiver under original bill.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.